Title: To George Washington from Brigadier General William Irvine, 11 November 1779
From: Irvine, William
To: Washington, George


        
          Sir
          West Point Novr 11th 1779
        
        The bearer Lieutenant Mcfarlin waits on your Excellency to state an affair respecting a Man he Inlisted some time ago—who called himself a Subject of Spain, but has since been claimed and carried off as a Negro, & Slave—by a certain Wm Irwin—Mr Mcfarlin belongs to one of the Regiments in my Brigade; he is a Man of Veracity and will not advance any thing but what he can support—I should not have taken the liberty of troubling your Excellency with this matter—had not Genl Schuyler advised me to it—he is clearly of opinion the Man is not a Slave—indeed circumstances are strong that he was kidnaped or trapanned; first into a temporary servitude thence into slavery—I have the honour to be with great respect Sir your Excellencys Most Obedt Servant
        
          Wm Irvine
        
      